        Case 6:17-cr-10142-EFM Document 144 Filed 06/12/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                              Plaintiff,

              v.                                            Case No. 6:17CR10142-001-EFM

BOGDANA ALEXANDROVNA MOBLEY,

                              Defendant.


                                  ENTRY OF APPEARANCE

       Please take notice that the undersigned attorney enters her appearance for Plaintiff, United

States of America, in the above-captioned action. Copies of all pleadings and notices should now

be served on Tanya Sue Wilson, Assistant United States Attorney at the address below.

                                             Respectfully submitted,

                                             STEPHEN R. MCALLISTER
                                             United States Attorney

                                             s/ Tanya Sue Wilson
                                             TANYA SUE WILSON
                                             Assistant United States Attorney
                                             Ks. S.Ct. No. 11116
                                             Federal Building, Suite 290
                                             444 SE Quincy
                                             Topeka, Kansas, 66683-3592
                                             Telephone: 785-295-2850
                                             Facsimile: 785-295-2658
                                             E-mail: tanya.wilson@usdoj.gov
                                             Attorneys for the United States
         Case 6:17-cr-10142-EFM Document 144 Filed 06/12/19 Page 2 of 2




                                  CERTIFICATE OF SERVICE

        I hereby certify that on June 12, 2019, the foregoing was electronically filed with the
clerk of the court by using the CM/ECF system, which will send a notice of electronic filing to
the following: Joshua Sabert Lowther and Murdoch Walker, II.

        I further certify that on this date the foregoing document and the notice of electronic
filing were served via the U.S. mail upon the following non-CM/ECF participants: NONE.


                                                      s/ Tanya Sue Wilson
                                                      TANYA SUE WILSON
                                                      Assistant United States Attorney




                                                 2
